For the purpose of giving effect to the opinion of this Court announced on June 14, 1976, 426 U. S. 465, decree entered, ante, p. 161. Costs to be taxed to the parties in accordance with their contribution to the fund established by the Special Master, and no costs to be taxed for the services of the Special Master. Any unexpended funds contributed by the parties to the Special Master for necessary expenses to be returned to the parties. Upon such return of funds the Honorable Robert Van Pelt, Special Master appointed in this cause, will have completed his duties and is thereupon discharged.